DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the oxide film…chiefly consisting of nickel oxide” and the term "chiefly" in claim 1 is a relative term which renders the claim indefinite.  The term "chiefly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (EP 2,925,089 – copy provided by applicant) in view of Murakami et al. (US 8,236,111).
Considering claims 1 and 6, Nishiyama teaches substrates for flexible devices including displays, solar batteries, etc. (Paragraph 1).  The substrate comprises a metal base optionally of stainless steel (Paragraph 17) coated with a Ni-plating layer and a glass layer (Paragraph 14).  The glass layer is preferably a bismuth-based glass with a softening point of 330-450 ˚C (Paragraph 20).  Nishiyama also teaches where in order to obtain a favorable adhesion between the metal base and the glass it is necessary that a component on the surface of the metal base be oxidized and to react with the glass layer to form an oxide film on the surface thereof (Paragraph 30) and is considered to meet the instant claimed roughened surface as no particular roughness is claimed.  
Nishiyama does not teach where the oxide layer “chiefly consists of nickel oxide”.  However, Nishiyama teaches where the Ni-plated steel is heat treated from 300-900 ˚C for less than 10 minutes (Paragraph 18) and where the glass layer is dried at 110 ˚C for 
In a related field of endeavor, Murakami teaches enameled steel sheets with an intermediate oxide layer (abstract).  The oxide film comprises oxides of components of the steel sheet and has a thickness of 0.10-400 microns (i.e. 100 – 400,000 nm) which results in an enhanced adhesion effect due to surface irregularities (Column 7 lines 39-53).
As both Nishiyama and Murakami teach enameled steel sheets with intermediate oxide layers, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Nishiyama and to include the oxide coating thickness disclosed by Murakami as this is known to result in enhanced adhesion and one would have had a reasonable expectation of success.  Further, the thickness range disclosed by modified Nishiyama overlaps that which is claimed by applicant and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 
Considering claims 3-4 and 7, Nishiyama does not expressly teach the claimed nickel or bismuth concentrations or iron oxide diffused from the stainless steel.  However, Nishiyama teaches where the Ni-plated steel is heat treated from 300-900 ˚C for less than 10 minutes (Paragraph 18) and where the glass layer is dried at 110 ˚C for 20 minutes, subjected to a debinding treatment at 330 ˚C for 20 minutes, and baked from 430-580 ˚C for 5-30 minutes (Paragraphs 23 and 48).  Applicant discloses where the glass layer is dried from 80-180 ˚C, subjected to a debinding treatment at 180-450 ˚C for 10 minutes or more, and baked at 550-900 ˚C for 10-300 seconds (Specification Paragraphs 24 and 30) and where the firing results in the iron oxide diffusion (Specification Paragraph 18).  The disclosure of Nishiyama is substantially identical to that listed by applicant above and to applicant’s Example 1 which applicant indicates possesses the claimed Ni and Bi content as listed in instant Tables 2 and 4.  As such, one would reasonably expect the substrate of Nishiyama to possess the claimed Ni and Bi content and iron oxide diffused from the stainless steel as substantially identical materials treated in a substantially identical manner are expected to behave the same, absent an objective showing.  See MPEP 2112.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (EP 2,925,089 – copy provided by applicant) in view of Murakami et al. (US 8,236,111) as applied to claim 1 above further in view of Hamada (EP 2,562,141).
Considering claim 5, the teachings of Nishiyama and Murakami regarding claim 1 are outlined above.  Nishiyama teaches a metal substrate with a glass material (abstract) comprising a bismuth-based glass with a softening point of 330-450 ˚C (Paragraph 20).  However, Nishiyama does not teach where the glass contains Bi2O3, ZnO, and B2O3 as claimed.
In a related field of endeavor, Hamada teaches a low-melting point glass composition used in electronic material substrates, such as displays (Paragraph 1).  The glass composition comprises by mass 80-90% Bi2O3, 2-7% ZnO, and 2-12% B2O3, etc. (Paragraph 10).
As both Nishiyama, Murakami, and Hamada teach glass materials, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nishiyama and Murakami and to substitute the glass composition taught by Hamada as this is considered to be a substitution of one conventionally known bismuth-based glass composition for another and one would have had a reasonable expectation of success.

Response to Declaration
The Declaration under 37 CFR 1.132 filed 20 September 2021 is insufficient to overcome the rejection of claims 1 and 3-5 based upon Nishiyama (EP 2,925,089), Murakami (US 8,236,111), and Hamada (EP 2,562,141) as set forth in the last Office action because:  Applicant’s remarks in the Declaration are addressed as follows:
Applicant provides Examples 1 and 2 of an unbaked oxide film and oxide film baked in oxygen at 950 ˚C (Paragraph 2) and argues that this “chiefly consists” of nickel st paragraph).
This is not persuasive as the evidence to which applicant supports does not provide inherent evidence that the oxide film of either independent claims 1 or 6 “chiefly consists” of nickel oxide as this demonstrates only that both nickel oxide and iron oxide are present in a film formed from not baking in air or baking specifically at 950 ˚C for 20 seconds.  Claim 1 does not require any product-by-process parameters for baking.  Applicant’s provided evidence is not commensurate in scope with claim 6 as claim 6 recites a temperature of 550-1000 ˚C and a time of 5-120 seconds.  As recited, claim 6 is substantially broader than the evidence provided in the Declaration and therefore said evidence is not commensurate in scope.
Regarding the Examples in the Declaration as compared to Murakami, this is not persuasive as this does not adequately compare the closest prior art with the provided Examples.  Nishiyama teaches a base steel, nickel plating, oxide layer, and glass layer and is the closest prior art to the instant claims.  Murakami teaches where thicknesses of oxide layers between metals and glass layers are known to be 0.10-400 microns.  The two provided examples include no baking and baking at 950 ˚C whereas Nishiyama teaches baking at a temperature of 430-580 ˚C (Paragraph 23).  As such, applicant’s evidence does not compare the closest prior art per MPEP 716.02(e).  
Further, the Declaration asserts without evidence that the oxide layer of Murakami differs as Murakami teaches where the steel contains only 0.01-2.0% nickel .

Response to Arguments
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that the Declaration filed 20 September 2021 evidences that the oxide film of the instant invention is materially different than that of Murakami (remarks p.5, first two paragraphs).  However, as outlined above, the closest prior art of record is that of Nishiyama and not Murakami as argued by applicant.  As such, the prior rejection is maintained.
Applicant’s arguments regarding the “consists chiefly” of nickel oxide (remarks p.5, last two paragraphs) is not persuasive as the provided evidence does not compare the closest prior art of record of Nishiyama.  MPEP 716.02(e).  
Applicant further asserts that “it is intuitively obvious” that the oxide film formed from the oxygen-containing atmosphere is materially different than one formed by firing a stainless steel sheet with a minor amount of nickel and that these product-by-process limitations should be considered (remarks p.5, last paragraph – p.6, 1st paragraph).  This is not persuasive as claim 1 does not recite any particular product-by-process limitations and applicant’s arguments are therefore not commensurate in scope with the claimed subject matter.  See MPEP 2145 (VI).  Regarding this argument for newly 
Applicant separately argues claim 3 as patentable over Nishiyama as the disclosed firing temperatures of 650-900 ˚C for 10-300 seconds significantly differs from the 480-520 ˚C for 10-20 minutes disclosed by Nishiyama (remarks pp.6-7).  This is not persuasive as applicant does not positively disclose where claim 3 is formed only from the preferred firing conditions argued by applicant, but rather discloses where baking may be done at 550-900 ˚C for 10-300 seconds (Specification Paragraphs 24 and 30).  As the disclosure of Nishiyama overlaps that which is claimed, absent an objective showing, applicant’s arguments are argument alone and this is insufficient to rebut the prima facie case where evidence is necessary.  See MPEP 2145 (I).

Allowable Subject Matter
Claims 1 and 6 may be placed in condition for allowance if amended to recite where the roughened surface of the oxide film comprises protrusions of crystal grains as disclosed in lines 27-33 of page 9 of the originally filed specification.  Claim 1 must further be amended to remove the new matter as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784